
	
		II
		111th CONGRESS
		1st Session
		S. 116
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to allocate
		  $10,000,000,000 of Troubled Asset Relief Program funds to local governments
		  that have suffered significant losses due to highly-rated investments in failed
		  financial institutions.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Assistance for Local Governments
			 Act of 2009.
		2.Assistance to
			 local governmentsSection
			 101(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(a))
			 is amended by adding at the end the following:
			
				(4)Assistance to
				local governments
					(A)Purchase
				authorityThe Secretary shall use $10,000,000,000 of funds made
				available for the TARP to assist public instrumentalities, such as counties and
				cities, that have suffered significant increased costs or losses due to
				investments with failed financial institutions, as described in subparagraph
				(B).
					(B)Limited to
				highly rated investmentsAssistance under this paragraph shall be
				limited to public instrumentalities that have suffered due to investments that
				the Secretary determines were highly rated in any failed financial institution,
				whether or not the financial institution is assisted under this
				Act.
					.
		
